UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-4147


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LARONE FREDERICK ELIJAH,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Greenville. James C. Dever III, Chief District Judge. (4:15-cr-00070-D-1)


Submitted: January 29, 2018                                   Decided: February 28, 2018


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Providence Napoleon, ALLEN & OVERY LLP, Washington, D.C., for Appellant. John
Stuart Bruce, United States Attorney, Jennifer P. May-Parker, First Assistant United
States Attorney, Kristine L. Fritz, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larone Frederick Elijah pled guilty, without a plea agreement, to possession with

intent to distribute cocaine, heroin, and 3,4 methylenedioxy-N-ethylcathinone, in

violation of 21 U.S.C. § 841(a)(1) (2012). The district court sentenced Elijah to 108

months’ imprisonment, a downward variance from the career offender Guidelines range

calculated by the district court. Elijah appeals, challenging the denial of his motion to

suppress evidence seized pursuant to a June 2015 search of his rental car, as well as

statements he made as a result of the search. On appeal, he also argues that the district

court erred in calculating his Guidelines range, specifically by designating him a career

offender. We affirm.

       Turning first to Elijah’s appeal of the denial of his motion to suppress, “[w]hen a

criminal defendant has solemnly admitted in open court that he is in fact guilty of the

offense with which he is charged, he may not thereafter raise independent claims relating

to the deprivation of constitutional rights that occurred prior to the entry of the guilty

plea.” Tollett v. Henderson, 411 U.S. 258, 267 (1973); see also Haring v. Prosise, 462

U.S. 306, 321 (1983). Rule 11(a)(2) of the Federal Rules of Criminal Procedure provides

an exception, permitting a defendant who pleads guilty to preserve his right to appeal an

adverse ruling on a pretrial motion, but only if he enters a conditional guilty plea. United

States v. Abramski, 706 F.3d 307, 314 (4th Cir. 2013), aff’d on other grounds, 134 S. Ct.

2259 (2014).

       “[A]bsent a valid conditional guilty plea, we will dismiss a defendant’s appeal

from an adverse pretrial ruling on a non-jurisdictional issue.” Id. (internal quotation

                                             2
marks omitted). In this case, Elijah pled guilty without the benefit of a plea agreement

and, more importantly, without entering a conditional guilty plea pursuant to Rule

11(a)(2). At the first plea hearing, upon learning that Elijah was pleading guilty based

upon the mistaken notion that his guilty plea would preserve his right to appeal the denial

of his motion to suppress, the district court refused to accept the guilty plea, explained

that a valid unconditional guilty plea waives appeal of antecedent nonjurisdictional

defects, and continued the proceedings to enable Elijah to consult with his attorney and

for defense counsel to possibly negotiate a plea deal with the Government that preserved

Elijah’s right to appeal the suppression order. Elijah was unable to strike such a deal

with the Government.

       Upon convening the second plea hearing, the district court took pains to reiterate

to Elijah that, if his guilty plea was accepted, any nonjurisdictional defects would be

waived and, specifically, that this court would not review the denial of his motion to

suppress. Elijah stated under oath that he understood. Furthermore, the court questioned

defense counsel to ensure counsel was satisfied that Elijah understood that his guilty plea

would waive nonjurisdictional defects occurring prior to the entry of the guilty plea.

Counsel confirmed that Elijah understood this and volunteered that, not only did counsel

discuss Rule 11(a)(2) with his client and provide him with a copy of the rule, but Elijah

conducted his own research into the matter.

       Despite these clearly established facts, Elijah insists that he did not understand

that, when he pled guilty, he relinquished the right to challenge the denial of his motion

to suppress.    However, absent extraordinary circumstances, “the truth of sworn

                                              3
statements made during a Rule 11 colloquy is conclusively established.” United States v.

Lemaster, 403 F.3d 216, 221-22 (4th Cir. 2005); accord United States v. Bowman, 348

F.3d 408, 417 (4th Cir. 2003) (“[A]n appropriately conducted Rule 11 colloquy can only

serve meaningfully if the court is entitled to rely on the defendant’s statements made

under oath to accept a guilty plea.”). We conclude that Elijah’s knowing and voluntary

unconditional guilty plea waived his right to appeal the denial of the motion to suppress.

       Next, Elijah challenges his career offender designation.          The Government

contends that, even if the district court erred in determining that Elijah was a career

offender, the sentence may be affirmed because the district court announced the same

sentence as an alternative variant sentence which is supported by the record. We agree.

       When a sentencing court imposes a Guidelines sentence and states that it would

impose the same term as an alternative variant sentence, “rather than review the merits of

each [Guidelines] challenge[], we may proceed directly to an ‘assumed harmless error

inquiry.’” United States v. Gomez-Jimenez, 750 F.3d 370, 382 (4th Cir. 2014) (quoting

United States v. Hargrove, 701 F.3d 156, 162 (4th Cir. 2012)).            An error in the

calculation of the Guidelines is harmless if: “(1) ‘the district court would have reached

the same result even if it had decided the guidelines issue the other way,’ and (2) ‘the

sentence would be reasonable even if the guidelines issue had been decided in the

defendant’s favor.’” Gomez-Jimenez, 750 F.3d at 382 (quoting United States v. Savillon-

Matute, 636 F.3d 119, 123 (4th Cir. 2011)).

       Here, citing Gomez-Jimenez and Hargrove, the district court explicitly stated that

it would have imposed the same 108-month sentence even if it miscalculated Elijah’s

                                              4
advisory Guidelines range. We conclude that this statement satisfies the first step of the

harmlessness inquiry. Gomez-Jimenez, 750 F.3d at 383.

      The second step of the inquiry is whether Elijah’s sentence would be reasonable

even if the Guidelines issues were decided in Elijah’s favor—or, in other words, whether

Elijah’s 108-month sentence is substantively reasonable. United States v. McDonald, 850

F.3d 640, 643 (4th Cir. 2017).     The record reveals that the district court carefully

reviewed the 18 U.S.C. § 3553(a) (2012) sentencing factors. The district court expressly

rejected the Government’s request for a sentence within the 151- to 188-month career

offender Guidelines range calculated by the court, and Elijah’s argument for a 10- to 16-

month sentence, finding that a 108-month sentence was sufficient, but not greater than

necessary, to promote respect for the law and provide just punishment. Given the district

court’s reasoning and the deferential standard of review we apply when reviewing

criminal sentences, see Gall v. United States, 552 U.S. 38, 51, 59-60 (2007), we conclude

that Elijah’s sentence would be substantively reasonable even if the disputed Guidelines

issues were resolved in his favor, see Savillon-Matute, 636 F.3d at 123-24. Thus, even

assuming for the sake of argument that the district court erred in its Guidelines

calculations, in light of the district court’s alternative variant sentence, such error is

harmless.

      Accordingly, we affirm the criminal judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED

                                            5